Citation Nr: 1013072	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  05-36 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for a lumbar 
spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
May 1956 to May 1958, and from August 1958 to August 1976.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO) which increased the rating for the Veteran's 
service-connected lumbar spine disability from 10 percent to 
20 percent.  In October 2009, a Video Conference hearing was 
held before the undersigned; a transcript of the hearing is 
associated with the Veteran's claims file.  At the Video 
Conference hearing, the undersigned granted the Veteran's 
request to hold the case in abeyance for 30 days for the 
submission of additional evidence.  38 C.F.R. § 20.709.  In 
November 2009, at his request, the Veteran was granted an 
additional 60 day abeyance period for the submission of 
further additional evidence.  In December 2009, he submitted 
additional evidence with a waiver of RO initial 
consideration.  Again at his request in January 2010, he was 
granted an additional 90 day abeyance period for the 
submission of additional evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

At the October 2009 Video Conference hearing, the Veteran 
testified that his service-connected lumbar spine disability 
had increased in severity.  Specifically, he testified that 
he is no longer able to help with household chores; has more 
difficulty bending; and takes Motrin for his back pain.  As 
his last VA examination was January 2008, and in light of 
the allegation of an increase in severity of this 
disability, a contemporaneous examination is necessary.  

Governing regulations provide for separate evaluations under 
an appropriate diagnostic code for any associated objective 
neurologic disabilities, including, but not limited to, 
bowel or bladder impairment, when rating diseases and 
injuries of the spine.  38 C.F.R. § 4.71a, General Rating 
Formula, Note 1.  Notably, electromyography (EMG) in 
conjunction with a January 2008 VA examination found no 
electrodiagnostic evidence of right lower extremity 
radiculopathy.  At the October 2009 Video Conference 
hearing, the Veteran testified that he wears a right foot-
drop brace, and has right lower extremity radiculopathy 
secondary to his service-connected lumbar spine disability.  
In December 2009, he submitted a private medical report from 
Dr. H. S. indicating that the Veteran's EMGs revealed acute 
right L4-L5 radiculopathy, and that the EMGs indicate the 
lumbar nerve roots are responsible for the such disability.  
Consequently, there is conflicting medical evidence in this 
matter.

Notably, "staged" ratings are appropriate in an increased-
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify all providers of treatment he has 
received for his lumbar spine disability, 
records of which are not already 
associated with the claims file, and to 
provide any releases necessary for VA to 
secure records of such private treatment.  
The RO should obtain copies of complete 
records of such treatment from the sources 
identified, specifically including all 
records of evaluation or treatment the 
Veteran received from Dr. H. S. and 
updated records of any VA treatment the 
Veteran has received since May 2008.  

2.  The RO should then arrange for an 
orthopedic examination of the Veteran to 
determine the current severity of his 
service-connected lumbar spine disability.  
The Veteran's claims file (to include this 
remand) must be reviewed by the examiner 
in conjunction with the examination.  Any 
indicated tests or studies should be 
completed, and should specifically include 
range of motion studies.  The examiner 
should specifically note whether there are 
any neurological manifestations associated 
with the back disability, and if so, 
describe in detail the nature, severity, 
and frequency of such symptoms.  The 
examiner should explain the rationale for 
all opinions, commenting on the apparent 
conflict between the findings on January 
2008 VA examination and those reported by 
Dr. H. S. in December 2009.  

3.  The RO should then readjudicate the 
matter of the rating for the Veteran's 
lumbar spine disability (to include 
whether a separate compensable ratings is 
warranted for neurological symptoms 
associated with the back disability, and 
whether "staged" ratings may be warranted 
(based on facts found).  If the benefit 
sought remains denied, the RO should issue 
an appropriate supplemental statement of 
the case, and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board. 

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

